DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1, 6, 9, 14-15, 17-20, 22-28, 31-32, 35, 36, 38-39 and 43 were pending 
	Claim 6 has been cancelled.
	Claims 47 and 48 have been added.
	Claims 1, 9, 14-15, 17-20, 22-28, 31-32, 35, 36, 38-39, 43 and 47-48 are pending and will be examined on the merits. 

Rejections/Objections Withdrawn
	The objection to claim 6 is mooted by claim cancellation.
Applicant’s arguments, see page 1, filed 06/10/2022, with respect to the rejection(s) of claim(s) 35 under 35 USC § 112(b) have been fully considered and are persuasive. The 35 USC § 112(b) rejection of claim 35 has been withdrawn. 
	The 35 USC § 103 rejections of claims 1, 9, 14-15, 17-20, 22-28, 31-32, 36, 38-39 and 43 as unpatentable over Lee in view of Buckley, Ali and Pluta have been withdrawn in view of claim amendments.
	The obviousness type double patenting rejections of claims 1, 9, 14-15, 17-20, 22-28, 31-32, 36, 38-39 and 43 as being unpatentable over US Patent 9,999,681 in view of Buckley, Ali and Pluta have been withdrawn in view of claim amendments.
The obviousness type double patenting rejections of claims 1, 9, 14-15, 17-20, 22-24, 27-28, 31-32, 36, 38-39 and 43 as being unpatentable over US Patent 10,553,058 in view of Buckley, Ali and Pluta have been withdrawn in view of claim amendments.

New Rejections/Objections Necessitated by Claim Amendment
Claim Objections
Claim 48 is objected to because of the following informalities:  although it is clear that the structure of claim 48 is the same structure as that of claim 6 in the claim set filed 03/05/2019, the structure depicted in claim 48 is somewhat faint, making it difficult to see some of the bonds.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9, 14-15, 17-20, 22-28, 31-32, 36, 38-39, 43 and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (Lee, et al., WO 2015/095227 A2; Published 06/25/2015; US Priority to 12/16/2013 via US 61/916,691, of record) in view of Buckley (Buckley, et al., Angew Chem Int Ed Engl 2014 53(9): 2312-2330, of record), Ali (Ali, et al., Journal of Mammary Gland Biology and Neoplasia 2000 Vol. 5 No. 3, of record), Pluta, (Pluta, et al., Neoplasma 2015 Vol. 62, No. 4, pp 666-673, of record) and Donnell (Donnell, et al, WO 2014/044622 A1; Published 03/27/2014).

	Regarding claims 1 and 17, Lee teaches of an antibody-drug conjugate of Formula (I):
Ab—(L—D)p
…wherein Ab is an antibody and L is a linker represented by the formula:
--Str—(PM)—Sp—
…wherein Str is a stretcher unit is covalently attached to the AB, Sp is a bond or spacer unit covalently attached to a drug moiety and PM is a non-peptide chemical moiety selected from the same group of chemical Markush structures of instant claim 17 (Lee, claim 1).  Regarding claims 14 and 15, Lee teaches of antibody drug conjugates wherein the antibody binds HER2 (Lee, p 28, line 35; p30, line 34).  Regarding claim 18, Lee teaches that R4 and R5 of the third possible moiety for PM together form a cyclobutyl ring and the group Y of the second possible moiety for PM is heteroaryl (Lee, claim 2).  Regarding claim 19, Lee teaches that the Y group of the second possible moiety for PM is selected from the group consisting of: 

    PNG
    media_image1.png
    159
    917
    media_image1.png
    Greyscale

… these are the same moieties of instant claim 19 (Lee claim 3).  Regarding claim 20, Lee teaches that the Str moiety of claim 17 may be:

    PNG
    media_image2.png
    229
    382
    media_image2.png
    Greyscale

… with the allowable moieties for R6 being the same as those of instant claim 20 (Lee, claim 4).  Regarding claim 22, Lee teaches that L is a non-peptide chemical moiety represented by the following formula:

    PNG
    media_image3.png
    211
    606
    media_image3.png
    Greyscale

… with the allowable moieties for the R groups being the same as instant claim 22 (Lee, claim 6).  Regarding claim 23, Lee teaches that L is a non-peptide moiety represented by the following formula:

    PNG
    media_image4.png
    167
    603
    media_image4.png
    Greyscale

… with the allowable moieties for the R groups being the same as instant claim 23 (Lee, claim 7).  Regarding claim 24, Lee teaches that L is a non-peptide chemical moiety represented by the formula:

    PNG
    media_image5.png
    201
    492
    media_image5.png
    Greyscale

… with the allowable moieties for the R groups being the same as instant claim 24 (Lee, claim 8).  Regarding claim 25, Lee teaches that conjugate having the formula:

    PNG
    media_image6.png
    300
    658
    media_image6.png
    Greyscale

… with the allowable moieties for the R groups being the same as instant claim 25 and the allowable integers for p being the same as instant claim 25 (Lee, claim 9).  Regarding claim 26, Lee teaches the conjugate having the formula:

    PNG
    media_image7.png
    328
    664
    media_image7.png
    Greyscale

… with the allowable moieties for the R groups being the same as instant claim 26 and the allowable integers for p being the same as instant claim 26 (Lee, claim 10).  Regarding claim 27, Lee teaches the conjugate of claim 25 wherein Y is heteroaryl, aryl or alkenyl and R6 is C1-C10 alkene (Lee, claim 11).  Regarding claim 28, Lee teaches the conjugate of claim 25 wherein Y is selected from the group consisting of the chemical moieties of instant claim 28 (Lee, claims 12-14).  Regarding claim 31, Lee teaches the conjugate of claim 25 wherein Str is represented by the following formula:

    PNG
    media_image8.png
    252
    429
    media_image8.png
    Greyscale

… with the allowable moieties for the R groups being the same as instant claim 31 (Lee, claim 15).  Regarding claim 32, Lee teaches of a conjugate of claim 1 having the formula:

    PNG
    media_image9.png
    298
    1159
    media_image9.png
    Greyscale

… with the allowable moieties for the R groups being the same as instant claim 32 and the allowable integers for p being the same as instant claim 32 (Lee, claim 16).  Regarding claim 36, Lee teaches the conjugate of claim 1, wherein p is 1, 2, 3 or 4 (same as 1 to about 3) (Lee, claim 17).  Regarding claim 38, Lee teaches of a pharmaceutical composition comprising a conjugate of claim 1 and a pharmaceutically acceptable carrier thereof (same as pharmaceutically acceptable excipients) (Lee, claim 41).  Regarding claims 39 and 43, Lee teaches that the ADC of the disclosed invention may be used in a method of treating HER2 positive breast or gastric cancer, wherein the method comprises administering such ADC to a patient in need of such treatment (Lee, p 70, line 35 –p 71, line 2).  
	Lee does not teach that the conjugate has the chemical structure:
Ab—(L1—D)p
…wherein D is a PROTAC having the structure E3LB—L2—PB.  Wherein E3LB is an XIAP E3 ligase binding group covalently bound to L2, L2 is a linker covalently bound to E3LB and PB, PB is a protein binding group covalently bound to L2.  Lee does not teach that E3LB is a tetrahydro-benzodiazepinone or a pharmaceutically acceptable salt thereof.  Lee does not teach that PB targets estrogen receptor alpha (ER).  However, these deficiencies are made up Buckley, Ali, Pluta and Donnell.
	Buckley teaches that PROTACs are heterobifunctional molecules that contain a ligand for an E3 ligase, a linker and a ligand that is to be targeted for degradation (Buckley, p 9, ¶ 3).  Buckley teaches that this molecule can bind to both the E3 ligase and the target, inducing the formation of a ternary complex and that this “hijacking” E3 ligase can then lead to the polyubiquitination of the target protein, followed by its degradation by the proteasome (Buckley, p 9, ¶ 3).  Buckley also teaches that E3 ligase inhibitors targeting XIAP were some of the first E3 ligase inhibitors discovered (Buckley, p 14, ¶ 3).  Buckley teaches that there is a strong desire to develop PROTACs using small molecule ligands (as opposed to peptidic ligands, which are less drug-like and less stable than small molecules) to target E3 ligases such as cIAP1 and MDM2 (Buckley, p 10, ¶ 3).  Regarding the specific E3 ligase to be used, cIAP1 is a member of the IAP genus, of which XIAP1 is also a member.  Moreover, both cIAP1 and XIAP1 are species within the E3 ligase genus.  Buckley teaches that PROTACs have advantages over other interventions, such as inhibitors, namely: 1) PROTACs do not need to inhibit interactions that occur over large surface areas; instead methods such as PROTACs require only a ligand capable of binding to the target protein to induce degradation and 2) unlike antagonists and inhibitors, which only control specific activities of their targets, PROTACs lead to degradation of the target protein and, thus, of function of other activities (such as scaffolding) (Buckley, p 9, ¶ 1). 
Ali teaches that over half of breast cancers overexpress ERand that around 70% of these cancers respond to inhibition with anti-estrogens such as tamoxifen (Ali, Abstract).  Ali teaches that some ERpositive tumors are resistant to endocrine therapy and that this problem of resistance has resulted in the search for and the development of diverse hormonal therapies designed to inhibit ER.
  Pluta teaches that both XIAP1 and cIAP-1 were detected in 99% of breast cancer samples assayed (Pluta, p 669, Table 2).
Donnell teaches of tetrahydro-benzodiazepinone compounds of the general formula (Donnell, Abstract):

    PNG
    media_image10.png
    476
    765
    media_image10.png
    Greyscale

Donnell teaches that these compounds bind to inhibitor of apoptosis proteins (IAPs) including XIAP and cIAP (Donnell, p1, lines 1-9).  Furthermore, the variable groups of Donnell are very close to the variable groups of claim 47.  The table below shows the variable groups as assigned by Donnell, the variable groups as assigned in the instant application, a chemical moiety that satisfies both Markush structures and the reference from page 7 of Donnell wherein that particular variable group is disclosed:

    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale

Note that R4 (of Donnell’s designation) is the same as R9 of the instant application.  This is the only variable group where there is a difference between the compound of Donnell and the compound of instant claim 47.  The compound of Donnell has a CH3 “lower alkyl” group at position R9 and the compound of instant claim 47 has a H at position R9.  
It would be prima facie obvious to one of ordinary skill in the art to combine the teachings of Lee, Buckley, Ali and Donnell.  The net result of this combination would be the ADC of Lee with the drug moiety replaced with a PROTAC comprising: 1) an E3 ligase binding tetrahydro-benzodiazepinone compound of Donnell and 2) an ERbinding ligand.  The motivation for making such a combination is to create an ADC that can be used to treat breast cancer by selectively targeting ERfor degradation through the use of the bound PROTAC. Further, it would be obvious to substitute the ligand for cIAP1 of the drug with PROTAC of Lee, Buckley and Ali with a for the dual XIAP1 and cIAP1 binding compound of Donnell in order to treat breast cancer by selectively degrading ERα.  Substituting the ligand for cIAP1 with a dual XIAP1/cIAP1 would be an obvious substitution because Pluta teaches that 99% of breast cancer cells have both XIAP1 and cIAP1.  One of ordinary skill in the art would have a reasonable expectation of success substituting the ligand for cIAP1 with the dual XIAP1/cIAP1 ligand of Donnell, because: 1) both cIAP1 and XIAP1 are members of the same family of E3 ligases and 2) Pluta teaches that both XIAP1 and cIAP1 are found in almost all breast cancer samples.  Thus, the substitution of the cIAP1 ligand with the dual XIAP1/cIAP1 ligand of Donnell afford the PROTAC a greater number of targets within the target cell because the compound of Donnell binds both XIAP1 and cIAP1, which are both present in 99% of breast cancer cells. One of ordinary skill in the art would reasonably deduce that selectively degradation of ERin breast cancer cells would result in inhibition of the biological activity of ERfrom the breast cancer cell.  The PROTACs of Buckley allow for a skilled artisan to selectively target ERfor degradation while the ADC platform of Lee allows for said PROTACs to be directed to HER2 positive breast cancer cells through the use of an anti-HER2 antibody.  One of ordinary skill in the art would have a reasonable expectation of success making such a combination because: 1) Ali teaches that inhibition of ERis an effective means to fight breast cancer, 2) Lee provides a robust and comprehensive ADC platform complete with antibody binding crosslinkers, stretcher groups, spacer groups and a means to attach a drug (or PROTAC) and 3) Buckley teaches that a heterobifunctional PROTAC comprising an E3 ligase binding moiety and an ERbinding moiety would target ERfor selective degradation and 4) Donnell teaches of specific tetrahydro-benzodiazepinone compounds that bind cIAP and XIAP.  
Regarding claim 47, Donnell teaches the compound of claim 47 except R9 = H.  In the compound of Donnell, this R9 is CH3 (or any “lower alkyl”).  It would be obvious to one of ordinary skill in the art to replace the CH3 of Donnell with a hydrogen because one would reasonably expect the compounds to have similar properties since the compounds are substantially the same.  

Claims 1, 9, 14-15, 17-20, 22-28, 31-32, 36, 38-39, 43 and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (Lee, et al., WO 2015/095227 A2; Published 06/25/2015; US Priority to 12/16/2013 via US 61/916,691, of record), Buckley (Buckley, et al., Angew Chem Int Ed Engl 2014 53(9): 2312-2330, of record), Ali (Ali, et al., Journal of Mammary Gland Biology and Neoplasia 2000 Vol. 5 No. 3, of record), Pluta, (Pluta, et al., Neoplasma 2015 Vol. 62, No. 4, pp 666-673, of record) and Donnell (Donnell, et al, WO 2014/044622 A1; Published 03/27/2014) as applied to claims 1, 9, 14-15, 17-20, 22-28, 31-32, 36, 38-39, 43 and 47 and in further view of Chen (Chen et al., WO 2015/071393 A1; Published 05/21/2015).
The combined teachings of Lee, Buckley, Ali, Pluta and Donnell are discussed above.  
The combined teachings of Lee, Buckley, Ali, Pluta and Donnell do not teach the compound of claim 47 wherein position R9 is H.
Chen, however, makes up for this deficiency. 
Chen teaches of a compound that is identical to the compound of claim 47 (including the H at position R9) (Chen, p 7-8).  Chen teaches that this compound possesses the ability to bind to XIAP and cIAP (Chen, p 1, ¶ 1).  
It would be prima facie obvious to one of ordinary skill in the art to substitute the compound of Donnell for the compound of Chen.  One of ordinary skill in the art would be motivated to make such a substitution in order to develop a PROTAC comprising an art equivalent XIAP/cIAP binding moiety.  One of ordinary skill in the art would have a reasonable expectation of success making such a substitution because Chen teaches that the compound substituted in binds to XIAP and cIAP.  

Claims 1, 9, 14-15, 17-20, 22-28, 31-32, 35-36, 38-39, 43 and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (Lee, et al., WO 2015/095227 A2; Published 06/25/2015; US Priority to 12/16/2013 via US 61/916,691, of record) in view of Buckley (Buckley, et al., Angew Chem Int Ed Engl 2014 53(9): 2312-2330, of record), Ali (Ali, et al., Journal of Mammary Gland Biology and Neoplasia 2000 Vol. 5 No. 3, of record), Pluta, (Pluta, et al., Neoplasma 2015 Vol. 62, No. 4, pp 666-673, of record), Donnell (Donnell, et al, WO 2014/044622 A1; Published 03/27/2014) and as evidenced by Chen (Chen et al., WO 2015/071393 A1; Published 05/21/2015) as applied to claims 1, 9, 14-15, 17-20, 22-28, 31-32, 36, 38-39, 43 and 47 above and in further view of Burke (Burke, et al., Bioconjugate chem 2009 20 1242-1250), Gruvberger-Saal (Gruvberger-Saal, et al., Clin Cancer Res 2007 13(7)), Koniev (Koniev, et al., Chem. Soc. Rev. 2015 Vol. 44 5495-5551) and Rabuka (Rabuka, et al., WO 2015/081282 A1; Published 06/04/2015).  
The combined teachings of Lee, Buckley, Ali, Pluta and Donnell are discussed above.
The combined teachings of Lee, Buckley, Ali, Pluta and Donnell do not teach the conjugate of claim 1 having the structure of PAC 1.
PAC 1 is depicted below with pertinent art elements 1-6 highlighted.

    PNG
    media_image12.png
    272
    745
    media_image12.png
    Greyscale

In addition to the teachings described above, Donnell also teaches a Markush structure with variables that reads on art element “6” of PAC 1:

    PNG
    media_image13.png
    200
    400
    media_image13.png
    Greyscale

Burke teaches on the subject of ADC linkers.  Burke teaches of an art element identical to art elements 2 and 3 of PAC 1.  Art element 2 is a valine-citrulline cleavable linker and art element 3 is PABC self-immolative spacer.  Figure 1 of Burke depicts the purpose of both of these art elements (Burke, p 1243, Fig. 1b):

    PNG
    media_image14.png
    235
    979
    media_image14.png
    Greyscale

The valine-citrulline linker is first cleaved by proteases in the lysosome of the target cell, freeing the drug attached to the PABC self-immolative spacer.  The PABC self-immolative spacer then undergoes 1,6 fragmentation resulting in free, unmodified drug being released.  
Gruvberger-Saal teaches on the subject of estrogen receptors and the drug tamoxifen (same as art element 4) (Gruvberger-Saal, Abstract).  Gruvberger-Saal teaches that tamoxifen binds to ER (Gruvberger-Saal, p 1987, ¶2).
Koniev teaches that cysteine is perhaps the most convenient target for bioconjugation owing to the exceptionally high nucleophilicity of its sulfhydryl side chain (Koniev, p 5504, ¶ 8).  Koniev teaches that maleimides (such as art element 1) were introduced as early as 1949 as cysteine-specific reagents and that ever since, have persistently been gaining popularity in bioconjugation due to their exceptionally fast kinetics and significantly high selectivity towards the cysteine moiety (Koniev, p 5505, ¶ 8).
	Teaching on the subject of ADCs, Rabuka teaches that attachment of a water-soluble polymer such as PEG to a therapeutic polypeptide (such as an antibody) can be desirable as such modification an increase the therapeutic index by increasing the serum half-life and can reduce immunogenicity of the protein pharmaceutical (Rabuka, ¶ 00554).  Art element 5 is a PEG moiety.  
It would be prima facie obvious to one of ordinary skill in the art to apply the teachings of Burke, Gruvberger-Saal, Rabuka and Koniev to the combined teachings of Lee, Buckley, Ali, Pluta and Donnell.  The net result of this combination would be an anti-HER2 antibody-PROTAC conjugate of the formula 
Ab—(L—D)
Wherein D = E3LB-L2-PB
Wherein: 
Ab is the anti-HER2 antibody previously discussed by Lee 
L is a linker comprising a valine-citrulline-PABC moiety of Burke and the maleimide of Koniev
E3LB is the compound of Donnell
L2 is the PEG moiety of Rabuka
PB is the tamoxifen of Gruvberger-Saal
One of ordinary skill in the art would be motivated to make such a conjugate in order to treat breast cancer.  One of ordinary skill in the art would have a reasonable expectation of success making such a conjugate because: 1) The valine-citrulline-PABC moiety of Burke would allow for the release of free, unmodified PROTAC following encapsulation in a lysosome, 2) the E3LB compound of Donnell is known to bind both XIAP and cIAP, 3) the tamoxifen of Gruvberger-Saal is known to bind ER4) the PEG moiety of Rabuka is known to increase the serum half-life and solubility and 5) the maleimide of Koniev is a well-accepted moiety used to attach compounds to cysteines of antibodies (such as the anti-HER2 antibody of Lee).  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 9, 14-15, 17-20, 22-28, 31-32, 36, 38-39, 43 and 47 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6-17 and 25-26  of U.S. Patent No. US 9,999,681 in view of Buckley (Buckley, et al., Angew Chem Int Ed Engl 2014 53(9): 2312-2330, of record), Ali (Ali, et al., Journal of Mammary Gland Biology and Neoplasia 2000 Vol. 5 No. 3, of record), Pluta, (Pluta, et al., Neoplasma 2015 Vol. 62, No. 4, pp 666-673, of record) and Donnell (Donnell, et al, WO 2014/044622 A1; Published 03/27/2014).

Regarding claims 1 and 17, the patented claims are directed towards an antibody-drug conjugate of Formula (I):
Ab—(L—D)p
…wherein Ab is an antibody and L is a peptidomimetic linker represented by the formula:
--Str—(PM)—Sp—
…wherein Str is a stretcher unit covalently attached to the AB, Sp is a bond or spacer unit covalently attached to a drug moiety and PM is a non-peptide chemical moiety selected from the same group of chemical Markush structures of instant claim 17 (claim 1).  Regarding claims 14 and 15, the patented claims are directed to antibody drug conjugates wherein the antibody binds HER2 (claims 1 and 26).  Regarding claim 18, the patented claims are directed at a compound wherein R4 and R5 of the third possible moiety for PM together form a cyclobutyl ring and the group Y of the second possible moiety for PM is heteroaryl (claim 2).  Regarding claim 19, the patented claims are directed towards a compound wherein the Y group of the second possible moiety for PM is selected from the group consisting of: 

    PNG
    media_image1.png
    159
    917
    media_image1.png
    Greyscale

… these are the same moieties of instant claim 19 (claim 3).  Regarding claim 20, the patented claims are directed to a compound wherein the Str moiety is:

    PNG
    media_image2.png
    229
    382
    media_image2.png
    Greyscale

… with the allowable moieties for R6 being the same as those of instant claim 20 (claim 4).  Regarding claim 22, the patented claims are directed towards a compound wherein L is a non-peptide chemical moiety represented by the following formula:

    PNG
    media_image3.png
    211
    606
    media_image3.png
    Greyscale

… with the allowable moieties for the R groups being the same as instant claim 22 (claim 6).  Regarding claim 23, the patented claims are directed towards a compound wherein L is a non-peptide moiety represented by the following formula:

    PNG
    media_image4.png
    167
    603
    media_image4.png
    Greyscale

… with the allowable moieties for the R groups being the same as instant claim 23 (claim 7).  Regarding claim 24, the patented claims are directed towards a compound wherein L is a non-peptide chemical moiety represented by the formula:

    PNG
    media_image5.png
    201
    492
    media_image5.png
    Greyscale

… with the allowable moieties for the R groups being the same as instant claim 24 (claim 8).  Regarding claim 25, the patented claims are directed towards a conjugate having the formula:

    PNG
    media_image6.png
    300
    658
    media_image6.png
    Greyscale

… with the allowable moieties for the R groups being the same as instant claim 25 and the allowable integers for p being the same as instant claim 25 (claims 9 and 10).  Regarding claim 26, the patented claims are directed towards a conjugate having the formula:

    PNG
    media_image15.png
    92
    309
    media_image15.png
    Greyscale

… with the allowable moieties for the R groups being the same as instant claim 26 and the allowable integers for p being the same as instant claim 26 (claim 16).  Regarding claim 27, the patented claims are directed towards a conjugate wherein Y is heteroaryl, aryl or alkenyl and R6 is C1-C10 alkene (claim 11).  Regarding claim 28, the patented claims are directed towards a conjugate wherein Y is selected from the group consisting of the chemical moieties of instant claim 28 (Lee, claims 12-14).  Regarding claim 31, the patented claims are directed towards a conjugate wherein Str is represented by the following formula:

    PNG
    media_image8.png
    252
    429
    media_image8.png
    Greyscale

… with the allowable moieties for the R groups being the same as instant claim 31 (claim 15). Regarding claim 32, the patented claims are directed towards a conjugate of the formula of claim 32 with the variable groups being the same as each other (claim 17). Regarding claim 36, the patented claims are directed towards a conjugate wherein p is 1, 2, 3 or 4 (same as 1 to about 3) (claims 9, 10, 16 and 17).  Regarding claim 38, the patented claims are directed towards pharmaceutical composition comprising a conjugate of claim 1 and a pharmaceutically acceptable carrier thereof (same as pharmaceutically acceptable excipients) (claim 25).  Regarding claims 39 and 43, given that the patented claims are directed towards an ADC comprising an anti-HER2 antibody in a pharmaceutical formulation, it would be obvious to one of ordinary skill in the art to use the patented invention in a method of treating HER2 positive breast cancer, wherein the method comprises administering such ADC to a patient in need of such treatment.  
The patented claims are not directed towards a conjugate has the chemical structure:
Ab—(L1—D)p
…wherein D is a PROTAC having the structure E3LB—L2—PB.  Wherein E3LB is an XIAP E3 ligase covalently bound to L2, L2 is a linker covalently bound to E3LB and PB, PB is a protein binding group covalently bound to L2.  The patented claims are not directed towards E3LB being a tetrahydro-benzodiazepinone or a pharmaceutically acceptable salt thereof.  The patented claims are not directed toward a PB that targets estrogen receptor alpha (ER).  
	However, this deficiency is made up in Buckley, Ali, Donnell and Pluta.
Buckley teaches that PROTACs are heterobifunctional molecules that contain a ligand for an E3 ligase, a linker and a ligand that is to be targeted for degradation (Buckley, p 9, ¶ 3).  Buckley teaches that this molecule can bind to both the E3 ligase and the target, inducing the formation of a ternary complex and that this “hijacking” E3 ligase can then lead to the polyubiquitination of the target protein, followed by its degradation by the proteasome (Buckley, p 9, ¶ 3).  Buckley also teaches that E3 ligase inhibitors targeting XIAP were some of the first E3 ligase inhibitors discovered (Buckley, p 14, ¶ 3).  Buckley teaches that there is a strong desire to develop PROTACs using small molecule ligands (as opposed to peptidic ligands, which are less drug-like and less stable than small molecules) to target E3 ligases such as cIAP1 and MDM2 (Buckley, p 10, ¶ 3).  Regarding the specific E3 ligase to be used, cIAP1 is a member of the IAP genus, of which XIAP1 is also a member.  Moreover, both cIAP1 and XIAP1 are species within the E3 ligase genus.  The swapping out of cIAP1 for XIAP1 would constitute a simple substitution of one member of a genus for another.  One of ordinary skill in the art would have a reasonable expectation of success swapping cIAP1 for XIAP1 because both are E3 ligases within the same genus of compounds.   Buckley teaches that PROTACs have advantages over other interventions, such as inhibitors, namely: 1) PROTACs do not need to inhibit interactions that occur over large surface areas; instead methods such as PROTACs require only a ligand capable of binding to the target protein to induce degradation and 2) unlike antagonists and inhibitors, which only control specific activities of their targets, PROTACs lead to degradation of the target protein and, thus, of function of other activities (such as scaffolding) (Buckley, p 9, ¶ 1). 
Ali teaches that over half of breast cancers overexpress ERand that around 70% of these cancers respond to inhibition with anti-estrogens such as tamoxifen (Ali, Abstract).  Ali teaches that some ERpositive tumors are resistant to endocrine therapy and that this problem of resistance has resulted in the search for and the development of diverse hormonal therapies designed to inhibit ER.  
Pluta teaches that both XIAP1 and cIAP-1 were detected in 99% of breast cancer samples assayed (Pluta, p 669, Table 2)
Donnell teaches of tetrahydro-benzodiazepinone compounds of the general formula (Donnell, Abstract):

    PNG
    media_image10.png
    476
    765
    media_image10.png
    Greyscale

Donnell teaches that these compounds bind to inhibitor of apoptosis proteins (IAPs) including XIAP and cIAP (Donnell, p1, lines 1-9).  Furthermore, the variable groups of Donnell are nearly identical to the structure of claim 47.  The table below shows the variable groups as assigned by Donnell, the variable groups as assigned in the instant application, a chemical moiety that satisfies both Markush structures and the reference from page 7 of Donnell wherein that particular variable group is disclosed:

    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale

Note that R4 (of Donnell’s designation) is the same as R9 of the instant application.  This is the only variable group where there is a difference.  
It would be prima facie obvious to one of ordinary skill in the art to combine the teachings of Lee, Buckley, Ali and Donnell.  The net result of this combination would be the ADC of Lee with the drug moiety replaced with a PROTAC comprising: 1) an E3 ligase binding tetrahydro-benzodiazepinone compound of Donnell and 2) an ERbinding ligand.  The motivation for making such a combination is to create an ADC that can be used to treat breast cancer by selectively targeting ERfor degradation through the use of the bound PROTAC. Further, it would be obvious to substitute the ligand for cIAP1 of the drug with PROTAC of Lee, Buckley and Ali with a for the dual XIAP1 and cIAP1 binding compound of Donnell in order to treat breast cancer by selectively degrading ERα.  Substituting the ligand for cIAP1 with a dual XIAP1/cIAP1 would be an obvious substitution because Pluta teaches that 99% of breast cancer cells have both XIAP1 and cIAP1.  One of ordinary skill in the art would have a reasonable expectation of success substituting the ligand for cIAP1 with the dual XIAP1/cIAP1 ligand of Donnell, because: 1) both cIAP1 and XIAP1 are members of the same family of E3 ligases and 2) Pluta teaches that both XIAP1 and cIAP1 are found in almost all breast cancer samples.  Thus, the substitution of the cIAP1 ligand with the dual XIAP1/cIAP1 ligand of Donnell afford the PROTAC a greater number of targets within the target cell because the compound of Donnell binds both XIAP1 and cIAP1, which are both present in 99% of breast cancer cells. One of ordinary skill in the art would reasonably deduce that selectively degradation of ERin breast cancer cells would result in inhibition of the biological activity of ERfrom the breast cancer cell.  The PROTACs of Buckley allow for a skilled artisan to selectively target ERfor degradation while the ADC platform of Lee allows for said PROTACs to be directed to HER2 positive breast cancer cells through the use of an anti-HER2 antibody.  One of ordinary skill in the art would have a reasonable expectation of success making such a combination because: 1) Ali teaches that inhibition of ERis an effective means to fight breast cancer, 2) Lee provides a robust and comprehensive ADC platform complete with antibody binding crosslinkers, stretcher groups, spacer groups and a means to attach a drug (or PROTAC) and 3) Buckley teaches that a heterobifunctional PROTAC comprising an E3 ligase binding moiety and an ERbinding moiety would target ERfor selective degradation and 4) Donnell teaches of specific tetrahydro-benzodiazepinone compounds that bind cIAP and XIAP.  
Regarding claim 47, Donnell teaches the compound of claim 47 except R9 = H.  In the compound of Donnell, this R9 is CH3 (or any “lower alkyl”).  It would be obvious to one of ordinary skill in the art to replace the CH3 of Donnell with a hydrogen because one would reasonably expect the compounds to have similar properties since the compounds are substantially the same.  

Claims 1, 9, 14-15, 17-20, 22-28, 31-32, 36, 38-39, 43 and 47 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6-17 and 25-26  of U.S. Patent No. US 9,999,681, Buckley (Buckley, et al., Angew Chem Int Ed Engl 2014 53(9): 2312-2330, of record), Ali (Ali, et al., Journal of Mammary Gland Biology and Neoplasia 2000 Vol. 5 No. 3, of record), Pluta, (Pluta, et al., Neoplasma 2015 Vol. 62, No. 4, pp 666-673, of record) and Donnell (Donnell, et al, WO 2014/044622 A1; Published 03/27/2014) as applied to claims 1, 9, 14-15, 17-20, 22-28, 31-32, 36, 38-39, 43 and 47 above and in further view of Chen (Chen et al., WO 2015/071393 A1; Published 05/21/2015).
The combined teachings of the ‘681 patent, Buckley, Ali, Pluta and Donnell are discussed above.  
The combined teachings of the ‘681 patent, Buckley, Ali, Pluta and Donnell do not teach the compound of claim 47 wherein position R9 is H.
Chen, however, makes up for this deficiency. 
Chen teaches of a compound that is identical to the compound of claim 47 (including the H at position R9) (Chen, p 7-8).  Chen teaches that this compound possesses the ability to bind to XIAP and cIAP (Chen, p 1, ¶ 1).  
It would be prima facie obvious to one of ordinary skill in the art to substitute the compound of Donnell for the compound of Chen.  One of ordinary skill in the art would be motivated to make such a substitution in order to develop a PROTAC comprising an art equivalent XIAP/cIAP binding moiety.  One of ordinary skill in the art would have a reasonable expectation of success making such a substitution because Chen teaches that the compound substituted in binds to XIAP and cIAP.

Claims 1, 9, 14-15, 17-20, 22-24, 27-28, 31, 38-39, 43 and 47 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3 and 5 of U.S. Patent No. US 10,533,058 B2 in view of Buckley (Buckley, et al., Angew Chem Int Ed Engl 2014 53(9): 2312-2330), Ali (Ali, et al., Journal of Mammary Gland Biology and Neoplasia 2000 Vol. 5 No. 3), Lee (Lee, et al., WO 2015/095227 A2; Published 06/25/2015; US Priority to 12/16/2013 via US 61/916,691), Pluta, (Pluta, et al., Neoplasma 2015 Vol. 62, No. 4, pp 666-673) and Donnell (Donnell, et al, WO 2014/044622 A1; Published 03/27/2014).  

Regarding claim 17, the patented claims are directed towards an antibody-drug conjugate of the formula:
--Str—(PM)—Sp—
…wherein Str is a stretcher unit that can be covalently attached to the AB, Sp is a bond or spacer unit covalently attached to a drug moiety and PM is a non-peptide chemical moiety selected from the second and third chemical Markush structures of instant claim 17 (claim 1).  Regarding claim 18, the patented claims are directed at a compound wherein R4 and R5 of the third possible moiety for PM together form a cyclobutyl ring and the group Y of the second possible moiety for PM is heteroaryl (claims 1 and 3).  Regarding claim 19, the patented claims are directed towards a compound wherein the Y group of the second possible moiety for PM is selected from the group consisting of: 

    PNG
    media_image1.png
    159
    917
    media_image1.png
    Greyscale

… these are the same moieties of instant claim 19 (claim 1).  Regarding claim 20, the patented claims are directed to a compound wherein the Str moiety is:

    PNG
    media_image2.png
    229
    382
    media_image2.png
    Greyscale

… with the allowable moieties for R6 being C1-C10 alkene (claim 5).  Regarding claim 22, the patented claims are directed towards a compound wherein L is a non-peptide chemical moiety represented by the following formula:

    PNG
    media_image3.png
    211
    606
    media_image3.png
    Greyscale

… with the allowable moieties for the R groups being the same as instant claim 22 (claim 1).  Regarding claim 23, the patented claims are directed towards a compound wherein L is a non-peptide moiety represented by the following formula:

    PNG
    media_image4.png
    167
    603
    media_image4.png
    Greyscale

… with the allowable moieties for the R groups being the same as instant claim 23 (claim 1).  
Regarding claim 27, the patented claims are directed towards a conjugate wherein Y is heteroaryl   and R6 is C1-C10 alkene (claims 1 and 5).  Regarding claim 28, the patented claims are directed towards a conjugate wherein Y is selected from the group consisting of the chemical moieties of instant claim 28 (claims 1).  Regarding claim 31, the patented claims are directed towards a conjugate wherein Str is represented by the following formula:

    PNG
    media_image8.png
    252
    429
    media_image8.png
    Greyscale

… with the allowable moieties for the R6 being C1-C6 alkyene (claim 5).  
The patented claims are not directed towards a conjugate has the chemical structure:
Ab—(L1—D)p
…wherein D is a PROTAC having the structure E3LB—L2—PB.  Wherein E3LB is an XIAP E3 ligase covalently bound to L2, L2 is a linker covalently bound to E3LB and PB, PB is a protein binding group covalently bound to L2.  The patented claims are not directed toward a PB that targets estrogen receptor alpha (ER).  The patented claims are not directed towards the compounds of claim 1 being bound to an anti-HER2 antibody.  
	However, these deficiencies are made up in Lee, Buckley, Ali, Pluta and Donnell.
	Lee teaches of the moiety of claim 1 of the ‘058 patent wherein the Str unit is covalently bound to an anti-HER2 antibody, which is used in a method of treating HER2 positive breast or gastric cancer, wherein the method comprises administering such ADC to a patient in need of such treatment (Lee, p 70, lines 35-38 through p 71, line 1). 
Buckley teaches that PROTACs are heterobifunctional molecules that contain a ligand for an E3 ligase, a linker and a ligand that is to be targeted for degradation (Buckley, p 9, ¶ 3).  Buckley teaches that this molecule can bind to both the E3 ligase and the target, inducing the formation of a ternary complex and that this “hijacking” E3 ligase can then lead to the polyubiquitination of the target protein, followed by its degradation by the proteasome (Buckley, p 9, ¶ 3).  Buckley also teaches that E3 ligase inhibitors targeting XIAP were some of the first E3 ligase inhibitors discovered (Buckley, p 14, ¶ 3).  Buckley teaches that there is a strong desire to develop PROTACs using small molecule ligands (as opposed to peptidic ligands, which are less drug-like and less stable than small molecules) to target E3 ligases such as cIAP1 and MDM2 (Buckley, p 10, ¶ 3).  Regarding the specific E3 ligase to be used, cIAP1 is a member of the IAP genus, of which XIAP1 is also a member.  Buckley teaches that PROTACs have advantages over other interventions, such as inhibitors, namely: 1) PROTACs do not need to inhibit interactions that occur over large surface areas; instead methods such as PROTACs require only a ligand capable of binding to the target protein to induce degradation and 2) unlike antagonists and inhibitors, which only control specific activities of their targets, PROTACs lead to degradation of the target protein and, thus, of function of other activities (such as scaffolding) (Buckley, p 9, ¶ 1). 
Ali teaches that over half of breast cancers overexpress ERand that around 70% of these cancers respond to inhibition with anti-estrogens such as tamoxifen (Ali, Abstract).  Ali teaches that some ERpositive tumors are resistant to endocrine therapy and that this problem of resistance has resulted in the search for and the development of diverse hormonal therapies designed to inhibit ER.  
Pluta teaches that both XIAP1 and cIAP-1 were detected in 99% of breast cancer samples assayed (Pluta, p 669, Table 2).
Donnell teaches of tetrahydro-benzodiazepinone compounds of the general formula (Donnell, Abstract):

    PNG
    media_image10.png
    476
    765
    media_image10.png
    Greyscale

Donnell teaches that these compounds bind to inhibitor of apoptosis proteins (IAPs) including XIAP and cIAP (Donnell, p1, lines 1-9).  Furthermore, the variable groups of Donnell are nearly identical to the variable groups of the structure of claim 47.  The table below shows the variable groups as assigned by Donnell, the variable groups as assigned in the instant application, a chemical moiety that satisfies both structures and the reference from page 7 of Donnell wherein that particular variable group is disclosed:

    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale

Note that R4 (of Donnell’s designation) is the same as R9 of the instant application.  This is the only variable group where there is a difference.  
It would be prima facie obvious to one of ordinary skill in the art to combine the teachings of Lee, Buckley, Ali and Donnell.  The net result of this combination would be the ADC of Lee with the drug moiety replaced with a PROTAC comprising: 1) an E3 ligase binding tetrahydro-benzodiazepinone compound of Donnell and 2) an ERbinding ligand.  The motivation for making such a combination is to create an ADC that can be used to treat breast cancer by selectively targeting ERfor degradation through the use of the bound PROTAC. Further, it would be obvious to substitute the ligand for cIAP1 of the drug with PROTAC of Lee, Buckley and Ali with a for the dual XIAP1 and cIAP1 binding compound of Donnell in order to treat breast cancer by selectively degrading ERα.  Substituting the ligand for cIAP1 with a dual XIAP1/cIAP1 would be an obvious substitution because Pluta teaches that 99% of breast cancer cells have both XIAP1 and cIAP1.  One of ordinary skill in the art would have a reasonable expectation of success substituting the ligand for cIAP1 with the dual XIAP1/cIAP1 ligand of Donnell, because: 1) both cIAP1 and XIAP1 are members of the same family of E3 ligases and 2) Pluta teaches that both XIAP1 and cIAP1 are found in almost all breast cancer samples.  Thus, the substitution of the cIAP1 ligand with the dual XIAP1/cIAP1 ligand of Donnell afford the PROTAC a greater number of targets within the target cell because the compound of Donnell binds both XIAP1 and cIAP1, which are both present in 99% of breast cancer cells. One of ordinary skill in the art would reasonably deduce that selectively degradation of ERin breast cancer cells would result in inhibition of the biological activity of ERfrom the breast cancer cell.  The PROTACs of Buckley allow for a skilled artisan to selectively target ERfor degradation while the ADC platform of Lee allows for said PROTACs to be directed to HER2 positive breast cancer cells through the use of an anti-HER2 antibody.  One of ordinary skill in the art would have a reasonable expectation of success making such a combination because: 1) Ali teaches that inhibition of ERis an effective means to fight breast cancer, 2) Lee provides a robust and comprehensive ADC platform complete with antibody binding crosslinkers, stretcher groups, spacer groups and a means to attach a drug (or PROTAC) and 3) Buckley teaches that a heterobifunctional PROTAC comprising an E3 ligase binding moiety and an ERbinding moiety would target ERfor selective degradation and 4) Donnell teaches of specific tetrahydro-benzodiazepinone compounds that bind cIAP and XIAP.  
Regarding claim 47, Donnell teaches the compound of claim 47 except R9 = H.  In the compound of Donnell, this R9 is CH3 (or any “lower alkyl”).  It would be obvious to one of ordinary skill in the art to replace the CH3 of Donnell with a hydrogen because one would reasonably expect the compounds to have similar properties since the compounds are substantially the same.  

Claims 1, 9, 14-15, 17-20, 22-24, 27-28, 31, 38-39, 43 and 47 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3 and 5 of U.S. Patent No. US 10,533,058 B2, Buckley (Buckley, et al., Angew Chem Int Ed Engl 2014 53(9): 2312-2330), Ali (Ali, et al., Journal of Mammary Gland Biology and Neoplasia 2000 Vol. 5 No. 3), Lee (Lee, et al., WO 2015/095227 A2; Published 06/25/2015; US Priority to 12/16/2013 via US 61/916,691), Pluta, (Pluta, et al., Neoplasma 2015 Vol. 62, No. 4, pp 666-673) and Donnell (Donnell, et al, WO 2014/044622 A1; Published 03/27/2014) as applied to claims 1, 9, 14-15, 17-20, 22-24, 27-28, 31, 38-39, 43 and 47 above and in further view of Chen (Chen et al., WO 2015/071393 A1; Published 05/21/2015)
The combined teachings of the ‘058 patent, Buckley, Ali, Pluta and Donnell are discussed above.  
The combined teachings of the ‘058 patent, Buckley, Ali, Pluta and Donnell do not teach the compound of claim 47 wherein position R9 is H.
Chen, however, makes up for this deficiency. 
Chen teaches of a compound that is identical to the compound of claim 47 (including the H at position R9) (Chen, p 7-8).  Chen teaches that this compound possesses the ability to bind to XIAP and cIAP (Chen, p 1, ¶ 1).  
It would be prima facie obvious to one of ordinary skill in the art to substitute the compound of Donnell for the compound of Chen.  One of ordinary skill in the art would be motivated to make such a substitution in order to develop a PROTAC comprising an art equivalent XIAP/cIAP binding moiety.  One of ordinary skill in the art would have a reasonable expectation of success making such a substitution because Chen teaches that the compound substituted in binds to XIAP and cIAP.  

Allowable Subject Matter
As indicated in the non-final Office Action dated 12/10/2021, the compound depicted in claim 48 is free of prior art.  Claim 48 has, however, been objected to above due to minor informalities (see Claim Objection section of this Office Action).  

Conclusion
Claims 1, 9, 14-15, 17-20, 22-28, 31-32, 35-36, 38-39, 43 and 47 are rejected.
Claim 48 is objected to. 
No claims are allowed.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN L VAN DRUFF whose telephone number is (571)272-2085. The examiner can normally be reached 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN L VAN DRUFF/               Examiner, Art Unit 1643             

/JULIE WU/               Supervisory Patent Examiner, Art Unit 1643